Citation Nr: 1435481	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appellant testified before the undersigned Veterans Law Judge at an August 2013 travel Board hearing.  A transcript of that hearing is of record.  The appellant submitted additional evidence in support of his claim at that time and submitted a waiver of RO review of that evidence.


FINDING OF FACT

Tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Veteran is shown to have served as an infantryman, an aircraft technician and in field artillery.  

The Veteran's contentions of noise exposure are credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154.  In-service noise exposure is conceded.

Service treatment records are silent as to any complaints of or treatment for tinnitus, however, the Veteran complained of hearing loss upon separation from service in August 1991. 

The evidence of record includes an October 2010 VA examination report in which the VA examiner concluded that the Veteran's tinnitus was not secondary to service, in part due to the fact that there was no finding of tinnitus in service.  The VA examiner explained that the Veteran reported that he did not have ear trouble in his August 1991 report of medical history.  

The Veteran has asserted in multiple statements that he has experienced tinnitus since the 1980s.  His assertion is verified by the Veteran's buddy P.B. who stated in August 2012 that, while they served together between 1988 and 1989, the Veteran commented on constant ringing in his ears.  Additionally, during the Veteran's November 2013 travel Board hearing the Veteran's wife testified that the Veteran had complained of continuous tinnitus for years.

The Veteran is competent to testify as to the onset of his observable tinnitus symptoms and the continuity of such symptoms since service; such claims are bolstered by the statements of his buddy P.B. and his wife.  

The October 2010 VA examiner's negative nexus finding based solely on the Veteran's failure to specifically point out tinnitus upon discharge is outweighed by the competent and credible lay evidence demonstrating that the Veteran has had tinnitus continuously since service. 

Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


